DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 11 and 20 have been amended. Claims 1-20 are pending. 

Response to Arguments
Summary of the applicant’s main argument (see remarks, pages 10-14):
The previously presented and the amended feature, in, Claim 1, lines 3-8, is not disclosed.
Response:
The specific portions, of the claimed features that, are disclosed or not disclosed by the base reference, are presented, in the office action. Stating that, the combination of features are not disclosed, is not equivalent to stating that, all of the individual features are not disclosed. The individual features that, are disclosed by the base reference, are presented, in the office action.
	Regupathy teaches the new feature: wherein the processing system decodes the message frame to determine a frame type to control how the USB/PD port operates in response to the message frame ([0065] [0067]).

The previously presented feature, is described, in the specification as-filed, in pages 12-13:
[0032] A dual-port USB-C/PD system 201 may include a USB-C/PD controller 203 and a LIN transceiver 205. The USB-C/PD controller 203 may act as a slave device to respond to LIN bus message frames transmitted by a master device such as an automotive ECU 250 or an automotive body control module (BCM). The automotive ECU 250 or BCM may configure, control, and monitor USB-C/PD ports such as port 1 (102) and port 2 (104) exposed by the dual-port USB-C/PD controller 203 to the LIN bus 210, also referred to as the ECU network. The USB-C/PD controller 203 may expose the USB-C/PD ports by repurposing a serial communication block (SCB) 207 to implement the serial communication interface. The SCB 207 may contain circuitry to implement baud-rate detection. The LIN transceiver 205 contains the peripheral circuitry to perform the voltage translation between the USB-C/PD controller 203 and the physical bus lines of the LIN bus 210 (e.g., voltage translation between UART TTL of the SCB 207 and the LIN bus 210). The LIN transceiver 205 may have various power modes such as a sleep mode when no activity is detected on the LIN bus for a minimum period of time. In other embodiments, the USB-C/PD controller 203 may contain the LIN peripheral circuitry to allow the dual-port USB-C/PD system 201 to directly communicate with the LIN bus without requiring the external LIN transceiver 205.


    PNG
    media_image1.png
    749
    804
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    346
    548
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    239
    375
    media_image3.png
    Greyscale



The following references, show the level of ordinary skill, in the art:

Mardmoeller (US 20190268444 A1)
[0005] Referring to FIG. 1, layer 3 gateways are often implemented in software. A microcontroller has a set of network interfaces and software executed by a central processing unit of the microcontroller that can re-assemble a packet based on a configuration matrix. Examples of such gateways include a USB/UART converter and an automotive CAN/LIN/FlexRay gateway. Because communication protocols have different addressing schemes and have different message structures, software provides flexibility to convert between different protocols.

Howard (US 20080147321 A1)
[0079] The data connections 706 and 712 may be a multi-purpose format such as USB, Firewire, UART, RS-232, RS-485, I2C, or an in-vehicle communication network such as controller area network (CAN), or they could be custom connections devised by the maker of the head unit 106, navigation system 104, or vehicle 100. The head unit 106 may serve as a gateway for the multiple data formats and connection types used in a vehicle, so that the navigation system 104 needs to support only one data format and connection type. Physical connections may also include power for the navigation system 104.

The combination of references and the knowledge of a person, having ordinary skill in the art, e.g., references provided in the conclusion section, renders the claimed feature, obvious. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9, “a frame type” needs to be changed to -- the frame type --, for proper antecedent basis, regarding line 7, the amended feature. 
Claim 11, lines 8-9, “a frame type” needs to be changed to -- the frame type --, for proper antecedent basis, regarding line 6, the amended feature. 
Claim 20, lines 8-9, it appears that, “a control command”, has antecedent basis in “a command type to control”, line 6, the amended feature. If this is the case, lines 8-9, “a control command”, needs to be changed to -- the control command--, for proper antecedent basis, regarding line 6, the amended feature. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Regupathy (US 20210055777 A1), and further in view of Knight (US 20030163587 A1) and Mattos (US 20190278731 A1).

Claim 1. Regupathy teaches a system comprising: a Universal Synchronous Bus Type-C Power Delivery USB-C/PD port; a processing subsystem operatively coupled to the USB-C/PD port and configured to ([0070] information on the low power state of a device utilizing tunneled protocols may be provided to a host interface Connection Manager CM, which may in turn influence USB PD Operating System Power Policy Manager OSPPM. the tunneled control plane may be monitored by snooping for power commands in the tunneled protocols, such as commands indicating or commanding power state changes, e.g., changes to a low power state. A status register in a USB host interface may be updated and may generate an interrupt to indicate the detected change in power state. This information may be passed onto the DPM by the Connection Manager using the OSPPM, which processes the power state change and sets a policy with the available power. A USB Connection Manager CM and the USB-C/PD DPM are provided with additional information to have a complete set of information related to the tunneled protocol low power states. To get the low power state information, the control plane of the tunneled functions may be monitored): receive a message frame transmitted by a master device ([0067] DPM 410; [0125] device policy manager DPM, the CM to detect a low power command for the second device, the low power command to cause the second device to transition to a low power mode; and provide an indication of the low power command to the DPM; wherein the DPM is to manage power distribution policies for the devices based on the indication) over a communication network ([0073] USB Connection Manager CM 622 is responsible for establishing and managing protocols, e.g., USB 3.x, DP, or PCIe-based protocols, tunneled on USB links in the ecosystem. The CM 622 may detect the power state transition information by snooping the tunneled protocols, e.g., USB 3.x, DP, or PCIe-based protocols, on the USB links of the ecosystem for power commands and updating a status register 624 in the USB Controller 620. The CM 622 may indicate the power state transition commands to the DPM 610 via the host interface. With the details from the control plane and details of entry and exit of low power states, the DPM 610 can then conserve or redistribute power that would have otherwise been consumed by devices in the ecosystem); 

wherein the processing system decodes the message frame to determine a frame type to control how the USB/PD port operates in response to the message frame ([0065] [0067]);

decode directly the message frame to determine a frame type, the frame type indicating one of a request frame from the master device to control operations of the USB-C/PD port and a response frame to monitor operations of the USB-C/PD port ([0065] [0067]); in response to the message frame being determined to be the request frame, receive control data from the master device over the communication network to control the operations of the USB-C/PD port ([0067] DPM 410 determines a power distribution policy for a plurality of devices to be coupled to the DPM 410 via respective USB-based ports 409. USB-based ports 409a and 409b are governed by a USB-based, e.g., USB-C/PD, low power policy 411, while USB-based port 409c is governed by a display low power policy 412, e.g., as may be included in USB Type-C Alternate Mode DisplayPort 1.4 Specification or other alternate mode policy. Although FIG. 4 only shows two USB-based ports governed by a USB-based low power policy and one USB-based port governed by an alternate low power policy, embodiments may include any suitable number of devices, e.g., hosts and peripherals for data and power, that can be coupled to either low power policy via a USB-based port); and in response to the message frame being determined to be the response frame, transmit response data that monitors the operations of the USB-C/PD port to the master device over the communication network ([0065] In the ecosystem 300, device data may be tunneled over the USB links with the USB dock. devices 302, 304, 306 may utilize USB-based ports that are governed by or associated with a USB-C/Power delivery policy, e.g., USB Power Delivery PD and/or in conjunction with USB Type-C USB-C Cable and Connector Specification, while the display 308 may be governed by or associated with a DisplayPort DP policy. Management of the DP low power modes may accordingly be outside the USB-based ecosystem, e.g., USB v4/USB-C/PD, such that when the DP system puts the display 308 into a low power mode the information is not propagated to a USB Device Policy Manager DPM. The USB DPM may manage power delivery through the USB links and corresponding resources across one or more ports based on the device's local policy).

Regupathy does not explicitly teach the underlined features: receive a non-USB-based message frame transmitted by a master device over a non-USB communication network through a repurposed serial communication block of the processing subsystem.
As seen above, Regupathy teaches receive a message frame transmitted by a master device over a communication network.

	The missing features, except for through a repurposed serial communication block of the processing subsystem, are disclosed by Knight: 
E.g. see figure 2, element 214 representing a controller area network CAN; a non-USB-based message transmitted over a non-USB communication network. This message goes through processing, the same as the invention, in element 204 CPU and element 206 Interface Logic, to reach element 202 USB Controller. Figure 3 has a flow chart: step 304 vehicle communications network containing network messages enters CAN transceiver. In step 320 CPU reformats the message as one or more properly addressed USB frames. See [0139] - [0142].

(AIA ) Prior to the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art, to combine Knight with Regupathy, the motivation is to: e.g. see the Description of the Prior Art section of Wang (US 20080112420 A1): [0004] network system has become popular with more and more connection capability. Most electronic appliances are equipped with network connectivity. People desire to have their electronic appliances connected through the network system at home or in the car. Therefore, it is important to efficiently interconnect various electronic appliances. [0005] new network-accessible devices are produced every day with problems of how to communicate these devices. There are different techniques and standards for interconnecting these devices. 

The remaining missing features, namely through a repurposed serial communication block of the processing subsystem, are disclosed by Mattos:
([0034] IC controller, IC controller 100, includes I/O blocks and subsystems. FIG. 1A, IC controller 100 includes GPIO, general purpose input output blocks, 118a, TCPWM, timer/counter/pulse-width-modulation blocks, 118b, SCBs, serial communication blocks, 118c, and USB-PD subsystem 120. GPIOs 118a include circuits to implement functions, pull-ups, pull-downs, input threshold select, input and output buffer enabling/disabling, multiplex signals connected to I/O pins. TCPWMs 118b include circuits, timers, counters, pulse-width modulators, decoders and analog/mixed signal elements that operate on input/output signals. SCBs 118c include circuits to implement serial communication interfaces, I.sup.2C, SPI serial peripheral interface, UART universal asynchronous receiver/transmitter, CAN Controller Area Network interface, CXPI Clock eXtension Peripheral Interface.)

	(AIA ) Prior to the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art, to combine Mattos with Regupathy in view of Knight, the motivation is to: e.g. see Mattos: [0003] Various electronic devices (e.g., such as smartphones, tablets, notebook computers, laptop computers, hubs, chargers, adapters, etc.) are configured to transfer power through Universal Serial Bus (USB) connectors according to USB power delivery protocols defined in various revisions of the USB Power Delivery (USB-PD) specification. For example, in some applications an electronic device may be configured as a power consumer to receive power through a USB connector (e.g., for battery charging), while in other applications an electronic device may be configured as a power provider to provide power to another device that is connected thereto through a USB connector. The USB-PD specification, however, allows power providers and power consumers to dynamically negotiate the levels of the provided voltages and currents. Thus, under certain power delivery conditions, the provided voltages/currents may need to be discharged quickly, but this may expose the integrated circuit device that controls the provision of such voltages/currents to heating and latch-up.

Claim 8. Regupathy in view of Knight and Mattos teaches the system of claim 1, and the control data is received from the master device over the communication network in a plurality of the request frames ([0061] Tunneled packets are generated by the protocol adapter layer of a source adapter and handed off to the transport layer. A tunneled packet shall have the header defined for transport layer packets. The protocol adapter layer of a source adapter shall fragment protocol traffic larger than 256 bytes into multiple tunneled packets. Reassembly of protocol traffic from tunneled packets shall be performed by the protocol adapter layer of the destination adapter. In Regupathy).

Claim 9. Regupathy in view of Knight and Mattos teaches the system of claim 1, and the response data is transmitted to the master device over the communication network in a plurality of the response frames ([0061] Tunneled packets are generated by the protocol adapter layer of a source adapter and handed off to the transport layer. A tunneled packet shall have the header defined for transport layer packets. The protocol adapter layer of a source adapter shall fragment protocol traffic larger than 256 bytes into multiple tunneled packets. Reassembly of protocol traffic from tunneled packets shall be performed by the protocol adapter layer of the destination adapter. In Regupathy).

Claim 10. Regupathy in view of Knight and Mattos teaches the system of claim 1, 
Regupathy does not explicitly teach the combination of these limitations: the communication network comprises one of an automotive Local Interconnect Network LIN and an automotive Controller Area Network CAN.
The remaining features, are disclosed by Knight (E.g. see figure 2, element 214 representing a controller area network CAN).
The motivation to combine references is the same as the parent claim.

Claim 11. Regupathy teaches a method, comprising: receiving, by a Universal Synchronous Bus Type-C Power Delivery USB-C/PD controller operatively coupled to a USB-C/PD port, a message frame transmitted by a master device over a communication network ([0070] information on the low power state of a device utilizing tunneled protocols may be provided to a host interface Connection Manager CM, which may in turn influence USB PD Operating System Power Policy Manager OSPPM. the tunneled control plane may be monitored by snooping for power commands in the tunneled protocols, such as commands indicating or commanding power state changes, e.g., changes to a low power state. A status register in a USB host interface may be updated and may generate an interrupt to indicate the detected change in power state. This information may be passed onto the DPM by the Connection Manager using the OSPPM, which processes the power state change and sets a policy with the available power. A USB Connection Manager CM and the USB-C/PD DPM are provided with additional information to have a complete set of information related to the tunneled protocol low power states. To get the low power state information, the control plane of the tunneled functions may be monitored); 

wherein the USB- C/PD controller decodes the message frame to determine a frame type to control how the USB/PD port operates in response to the message frame ([0065] [0067]);

decoding directly, by the USB-C/PD controller, the message frame to determine a frame type, the frame type indicating one of a request frame from the master device to control operations of the USB-C/PD port and a response frame to monitor operations of the USB-C/PD port ([0065] [0067]); in response to determining the message frame to be the request frame, receiving by the USB-C/PD controller control data from the master device over the communication network to control the operations of the USB-C/PD port ([0067] DPM 410 determines a power distribution policy for a plurality of devices to be coupled to the DPM 410 via respective USB-based ports 409. USB-based ports 409a and 409b are governed by a USB-based, e.g., USB-C/PD, low power policy 411, while USB-based port 409c is governed by a display low power policy 412, e.g., as may be included in USB Type-C Alternate Mode DisplayPort 1.4 Specification or other alternate mode policy. Although FIG. 4 only shows two USB-based ports governed by a USB-based low power policy and one USB-based port governed by an alternate low power policy, embodiments may include any suitable number of devices, e.g., hosts and peripherals for data and power, that can be coupled to either low power policy via a USB-based port); and in response to determining the message frame to be the response frame, transmitting by the USB-C/PD controller response data that monitors the operations of the USB-C/PD port to the master device over the communication network ([0065] In the ecosystem 300, device data may be tunneled over the USB links with the USB dock. devices 302, 304, 306 may utilize USB-based ports that are governed by or associated with a USB-C/Power delivery policy, e.g., USB Power Delivery PD and/or in conjunction with USB Type-C USB-C Cable and Connector Specification, while the display 308 may be governed by or associated with a DisplayPort DP policy. Management of the DP low power modes may accordingly be outside the USB-based ecosystem, e.g., USB v4/USB-C/PD, such that when the DP system puts the display 308 into a low power mode the information is not propagated to a USB Device Policy Manager DPM. The USB DPM may manage power delivery through the USB links and corresponding resources across one or more ports based on the device's local policy).

Regupathy does not explicitly teach the underlined features: receiving, a non-USB-based message frame transmitted by a master device over a non-USB communication network  through a repurposed serial communication block of the USB-C/PD controller.
As seen above, Regupathy teaches: receiving, a message frame transmitted by a master device over a communication network and serial communication USB-C/PD controller.

	The missing features, except for through a repurposed serial communication block of the USB-C/PD controller, are disclosed by Knight: 
E.g. see figure 2, element 214 representing a controller area network CAN; a non-USB-based message transmitted over a non-USB communication network. This message goes through processing, the same as the invention, in element 204 CPU and element 206 Interface Logic, to reach element 202 USB Controller. Figure 3 has a flow chart: step 304 vehicle communications network containing network messages enters CAN transceiver. In step 320 CPU reformats the message as one or more properly addressed USB frames. See [0139] - [0142].

Prior to the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art, to combine Knight with Regupathy, the motivation is to: e.g. see the Description of the Prior Art section of Wang (US 20080112420 A1): [0004] network system has become popular with more and more connection capability. Most electronic appliances are equipped with network connectivity. People desire to have their electronic appliances connected through the network system at home or in the car. Therefore, it is important to efficiently interconnect various electronic appliances. [0005] new network-accessible devices are produced every day with problems of how to communicate these devices. There are different techniques and standards for interconnecting these devices. 

The remaining missing features, namely through a repurposed serial communication block of the USB-C/PD controller, are disclosed by Mattos:
([0034] IC controller, IC controller 100, includes I/O blocks and subsystems. FIG. 1A, IC controller 100 includes GPIO, general purpose input output blocks, 118a, TCPWM, timer/counter/pulse-width-modulation blocks, 118b, SCBs, serial communication blocks, 118c, and USB-PD subsystem 120. GPIOs 118a include circuits to implement functions, pull-ups, pull-downs, input threshold select, input and output buffer enabling/disabling, multiplex signals connected to I/O pins. TCPWMs 118b include circuits, timers, counters, pulse-width modulators, decoders and analog/mixed signal elements that operate on input/output signals. SCBs 118c include circuits to implement serial communication interfaces, I.sup.2C, SPI serial peripheral interface, UART universal asynchronous receiver/transmitter, CAN Controller Area Network interface, CXPI Clock eXtension Peripheral Interface.)

	(AIA ) Prior to the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art, to combine Mattos with Regupathy in view of Knight, the motivation is to: e.g. see Mattos: [0003] Various electronic devices (e.g., such as smartphones, tablets, notebook computers, laptop computers, hubs, chargers, adapters, etc.) are configured to transfer power through Universal Serial Bus (USB) connectors according to USB power delivery protocols defined in various revisions of the USB Power Delivery (USB-PD) specification. For example, in some applications an electronic device may be configured as a power consumer to receive power through a USB connector (e.g., for battery charging), while in other applications an electronic device may be configured as a power provider to provide power to another device that is connected thereto through a USB connector. The USB-PD specification, however, allows power providers and power consumers to dynamically negotiate the levels of the provided voltages and currents. Thus, under certain power delivery conditions, the provided voltages/currents may need to be discharged quickly, but this may expose the integrated circuit device that controls the provision of such voltages/currents to heating and latch-up.

Claim 18. Regupathy in view of Knight and Mattos teaches the method of claim 11, and the control data is received from the master device in a plurality of the request frames or the response data is transmitted to the master device in a plurality of the response frames over the communication network ([0061] Tunneled packets are generated by the protocol adapter layer of a source adapter and handed off to the transport layer. A tunneled packet shall have the header defined for transport layer packets. The protocol adapter layer of a source adapter shall fragment protocol traffic larger than 256 bytes into multiple tunneled packets. Reassembly of protocol traffic from tunneled packets shall be performed by the protocol adapter layer of the destination adapter. In Regupathy).

Claim 19. Regupathy in view of Knight and Mattos teaches the method of claim 11, 
Regupathy does not explicitly teach the combination of these limitations: the communication network comprises one of an automotive Local Interconnect Network LIN and an automotive Controller Area Network CAN.
The remaining features, are disclosed by Knight (E.g. see figure 2, element 214 representing a controller area network CAN).
The motivation to combine references is the same as the parent claim.

Claim 20. Regupathy teaches a method, comprising: receiving, by a Universal Synchronous Bus Type-C Power Delivery USB-C/PD controller operatively coupled to a USB-C/PD port, a command transmitted by a master device over a communication network ([0070] information on the low power state of a device utilizing tunneled protocols may be provided to a host interface Connection Manager CM, which may in turn influence USB PD Operating System Power Policy Manager OSPPM. the tunneled control plane may be monitored by snooping for power commands in the tunneled protocols, such as commands indicating or commanding power state changes, e.g., changes to a low power state. A status register in a USB host interface may be updated and may generate an interrupt to indicate the detected change in power state. This information may be passed onto the DPM by the Connection Manager using the OSPPM, which processes the power state change and sets a policy with the available power. A USB Connection Manager CM and the USB-C/PD DPM are provided with additional information to have a complete set of information related to the tunneled protocol low power states. To get the low power state information, the control plane of the tunneled functions may be monitored); 

wherein the USB-C/PD controller decodes the command to determine a command type to control how the USB/PD port operates in response to the command ([0065] [0067]);

decoding directly, by the USB-C/PD controller, the command to determine one of a control command used by the master device to control operations of the USB-C/PD port or a monitor command used by the master device to monitor operations of the USB-C/PD port ([0065] [0067]); and configuring, by the USB-C/PD controller, operations of the USB-C/PD port in response to the control command ([0067] DPM 410 determines a power distribution policy for a plurality of devices to be coupled to the DPM 410 via respective USB-based ports 409. USB-based ports 409a and 409b are governed by a USB-based, e.g., USB-C/PD, low power policy 411, while USB-based port 409c is governed by a display low power policy 412, e.g., as may be included in USB Type-C Alternate Mode DisplayPort 1.4 Specification or other alternate mode policy. Although FIG. 4 only shows two USB-based ports governed by a USB-based low power policy and one USB-based port governed by an alternate low power policy, embodiments may include any suitable number of devices, e.g., hosts and peripherals for data and power, that can be coupled to either low power policy via a USB-based port); and transmitting, by the USB-C/PD controller to the master device over the communication network, operational information of the USB-C/PD port in response to the monitor command ([0065] In the ecosystem 300, device data may be tunneled over the USB links with the USB dock. devices 302, 304, 306 may utilize USB-based ports that are governed by or associated with a USB-C/Power delivery policy, e.g., USB Power Delivery PD and/or in conjunction with USB Type-C USB-C Cable and Connector Specification, while the display 308 may be governed by or associated with a DisplayPort DP policy. Management of the DP low power modes may accordingly be outside the USB-based ecosystem, e.g., USB v4/USB-C/PD, such that when the DP system puts the display 308 into a low power mode the information is not propagated to a USB Device Policy Manager DPM. The USB DPM may manage power delivery through the USB links and corresponding resources across one or more ports based on the device's local policy).

Regupathy does not explicitly teach the underlined features: receiving, a command transmitted by a master device over a non-USB communication network using a non-USB-based protocol through a repurposed serial communication block of the USB-C/PD controller.
As seen above, Regupathy teaches: receiving, a command transmitted by a master device over a USB communication network using a USB-based protocol and serial communication USB-C/PD controller.

	The missing features, except for through a repurposed serial communication block of the USB-C/PD controller, are disclosed by Knight: 
E.g. see figure 2, element 214 representing a controller area network CAN; a non-USB-based message transmitted over a non-USB communication network. This message goes through processing, the same as the invention, in element 204 CPU and element 206 Interface Logic, to reach element 202 USB Controller. Figure 3 has a flow chart: step 304 vehicle communications network containing network messages enters CAN transceiver. In step 320 CPU reformats the message as one or more properly addressed USB frames. See [0139] - [0142].

Prior to the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art, to combine Knight with Regupathy, the motivation is to: e.g. see the Description of the Prior Art section of Wang (US 20080112420 A1): [0004] network system has become popular with more and more connection capability. Most electronic appliances are equipped with network connectivity. People desire to have their electronic appliances connected through the network system at home or in the car. Therefore, it is important to efficiently interconnect various electronic appliances. [0005] new network-accessible devices are produced every day with problems of how to communicate these devices. There are different techniques and standards for interconnecting these devices. 

The remaining missing features, namely through a repurposed serial communication block of the USB-C/PD controller, are disclosed by Mattos:
([0034] IC controller, IC controller 100, includes I/O blocks and subsystems. FIG. 1A, IC controller 100 includes GPIO, general purpose input output blocks, 118a, TCPWM, timer/counter/pulse-width-modulation blocks, 118b, SCBs, serial communication blocks, 118c, and USB-PD subsystem 120. GPIOs 118a include circuits to implement functions, pull-ups, pull-downs, input threshold select, input and output buffer enabling/disabling, multiplex signals connected to I/O pins. TCPWMs 118b include circuits, timers, counters, pulse-width modulators, decoders and analog/mixed signal elements that operate on input/output signals. SCBs 118c include circuits to implement serial communication interfaces, I.sup.2C, SPI serial peripheral interface, UART universal asynchronous receiver/transmitter, CAN Controller Area Network interface, CXPI Clock eXtension Peripheral Interface.)

	(AIA ) Prior to the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art, to combine Mattos with Regupathy in view of Knight, the motivation is to: e.g. see Mattos: [0003] Various electronic devices (e.g., such as smartphones, tablets, notebook computers, laptop computers, hubs, chargers, adapters, etc.) are configured to transfer power through Universal Serial Bus (USB) connectors according to USB power delivery protocols defined in various revisions of the USB Power Delivery (USB-PD) specification. For example, in some applications an electronic device may be configured as a power consumer to receive power through a USB connector (e.g., for battery charging), while in other applications an electronic device may be configured as a power provider to provide power to another device that is connected thereto through a USB connector. The USB-PD specification, however, allows power providers and power consumers to dynamically negotiate the levels of the provided voltages and currents. Thus, under certain power delivery conditions, the provided voltages/currents may need to be discharged quickly, but this may expose the integrated circuit device that controls the provision of such voltages/currents to heating and latch-up.

Claims 2-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Regupathy in view of Knight and Mattos as applied to claims 1 and 11 above, and further in view of Falik (US 6145045 A).

Claim 2. Regupathy in view of Knight and Mattos teaches the system of claim 1, 
Regupathy in view of Knight and Mattos does not explicitly teach the combination of these limitations: the request frame comprises: a write request frame to write configuration data into one or more memory write locations of the system to control the operations of the USB-C/PD port, wherein the control data in the write request frame includes the configuration data; or a read request frame to read the response data from one or more memory read locations of the system.
Regupathy teaches request frame ([0060] Transport layer packets are either tunneled packets from protocol adapter layers, control packets from the configuration layer, or generated within transport layer, namely, link management packets generated within the transport layer); configuration data into memory locations of the system to control the operations of the USB-C/PD port ([0072] each of USB-based ports 609 includes configuration channel CC logic 608 coupled via a communication stack to the DPM 610; [0097] Memory elements 1032 and 1034 may store various data to be used by processors 1070 and 1080 in achieving operations and functionality); or a read request frame to read the data from memory locations of the system ([0065] In ecosystem 300, device data is tunneled over the USB links with the USB dock). 
The remaining features, are disclosed by Falik (e.g. 12:54-63 the USB Data Register UDR is a word-wide, read/write register. Read accesses are permitted in all locations. The data register is loaded with the data read for the register selected by a USB index register UIR at all times. Writes of this register are permitted only in the USB Hub Registers when the selector bits of the UIR UIR.SEL have a value of 2. A status bit is defined in bit 15 of UIR to indicate that a write operation has been successful. This is necessary only when the Hub Functionality is included).
Prior to the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art, to combine Falik with Regupathy in view of Knight and Mattos, the motivation is to: (e.g. see Description of the Related Art, in Falik) Universal Serial Bus USB is a standard peripheral interface for attaching personal computers to a wide variety of devices: e.g., digital telephone lines, monitors, modems, mice, printers, scanners, game controllers, keyboards, and other peripherals. The USB thus replaces existing interfaces such as the RS-232C serial ports, parallel ports, PS/2 interfaces, and game/MIDI ports. In accordance with USB, all attached devices connect to a personal computer through a single connector type using a tiered-star topology. A host personal computer includes a single USB controller. The host controller provides the interface between the USB network and the host personal computer. The host controller controls all accesses to USB resources and monitors the bus's topology. A USB hub provides USB attachment points for USB devices. A USB function is a USB device that is able to transmit and receive information on the bus. A function may have one, or more, configurations, each of which defines the interfaces that make up the device. Each interface, in turn, is made up of one of more endpoints. An endpoint is the ultimate source, or sink, of data. An endpoint pipe provides for the movement of data between USB and memory, and completes the path between the USB host and the function endpoint. 

Claim 3. Regupathy in view of Knight and Mattos in view of Falik teaches the system of claim 2, 
Regupathy in view of Knight and Mattos does not explicitly teach the combination of these limitations: the processing subsystem is further configured to: detect that the request frame comprises the write request frame; write the control data into the one or more memory write locations of the system; and set a write confirmation flag to indicate that the one or more memory write locations are written with the control data.
The remaining features, are disclosed by Falik (e.g. 12:54-63 the USB Data Register UDR is a word-wide, read/write register. Read accesses are permitted in all locations. The data register is loaded with the data read for the register selected by a USB index register UIR at all times. Writes of this register are permitted only in the USB Hub Registers when the selector bits of the UIR UIR.SEL have a value of 2. A status bit is defined in bit 15 of UIR to indicate that a write operation has been successful. This is necessary only when the Hub Functionality is included).
The motivation to combine references, is the same as in the parent claim. 

Claim 4. Regupathy in view of Knight and Mattos in view of Falik teaches the system of claim 3, 
Regupathy in view of Knight and Mattos does not explicitly teach the combination of these limitations: the processing subsystem is further configured to: receive a second message frame transmitted by the master device over the communication network; decode the second message frame to determine that the second message frame comprises the response frame; and transmit the write confirmation flag as the response data to the master device over the communication network.
The remaining features, are disclosed by Falik (2:25-32 The controller generates in the pointer memory a pointer to the first memory, sends the data packet pointed to by the pointer, then waits for an acknowledgement signal from the host. If the controller does not receive the signal, it resends the data packet. If the controller does receive the signal, it generates in the pointer memory a second pointer to the second memory and sends the data packet pointed to by the pointer).
The motivation to combine references, is the same as in the parent claim. 

Claim 5. Regupathy in view of Knight and Mattos in view of Falik teaches the system of claim 2, 
Regupathy in view of Knight and Mattos does not explicitly teach the combination of these limitations: the processing subsystem is further configured to: detect that the request frame comprises the read request frame; and read memory data from the one or more memory read locations of the system to store into a buffer.
The remaining features, are disclosed by Falik (6:3-8 the endpoint controller minimizes the number of memory accesses required. Only on reception of a token is a memory access required to the endpoint array. A single double-word access, together with the resident endpoint state, is sufficient to allow the endpoint pipe to process the host request. This access reads the location and size information for the data transfer).
The motivation to combine references, is the same as in the parent claim. 

Claim 6. Regupathy in view of Knight and Mattos in view of Falik teaches the system of claim 5, 
Regupathy in view of Knight and Mattos does not explicitly teach the combination of these limitations: the processing subsystem is further configured to: receive a second message frame transmitted by the master device over the communication network; decode the second message frame to determine that the second message frame comprises the response frame; and transmit the memory data stored in the buffer as the response data to the master device over the communication network.
The remaining features, are disclosed by Falik (6:3-11 the endpoint controller minimizes the number of memory accesses required. Only on reception of a token is a memory access required to the endpoint array. A single double-word access, together with the resident endpoint state, is sufficient to allow the endpoint pipe to process the host request. This access reads the location and size information for the data transfer. The data transfer occurs in successive double-word read or write operations).
The motivation to combine references, is the same as in the parent claim.

Claim 7. Regupathy in view of Knight and Mattos in view of Falik teaches the system of claim 2, 
Regupathy in view of Knight and Mattos does not explicitly teach the combination of these limitations: the processing subsystem is further configured to: determine that the write request frame or the read request frame fails to be serviced by the system; receive a second message frame transmitted by the master device over the communication network; decode the second message frame to determine that the second message frame comprises the response frame; and transmit an error message as the response data to the master device over the communication network to indicate that the write request frame or the read request frame fails to be serviced by the system.
The remaining features, are disclosed by Falik (e.g. claim 3. wherein said error is one of a CRC error, a bit stuff error, and a buffer error. 8:45-46 Input / Output Complete Status and the Error codes).
The motivation to combine references, is the same as in the parent claim.

Claim 12. Regupathy in view of Knight and Mattos teaches the method of claim 11, 
Regupathy in view of Knight and Mattos does not explicitly teach the combination of these limitations: the request frame comprises: a write request frame to write configuration data into one or more memory write locations of the USB-C/PD port to control the operations of the USB-C/PD port, wherein the control data in the write request frame includes the configuration data; or a read request frame to read the response data from one or more memory read locations of the USB-C/PD port.
Regupathy teaches request frame ([0060] Transport layer packets are either tunneled packets from protocol adapter layers, control packets from the configuration layer, or generated within transport layer, namely, link management packets generated within the transport layer); configuration data into memory locations of the USB-C/PD to control the operations of the USB-C/PD port ([0072] each of USB-based ports 609 includes configuration channel CC logic 608 coupled via a communication stack to the DPM 610; [0097] Memory elements 1032 and 1034 may store various data to be used by processors 1070 and 1080 in achieving operations and functionality); or a read request frame to read the data from memory locations of the USB-C/PD ([0065] In ecosystem 300, device data is tunneled over the USB links with the USB dock). 
The remaining features, are disclosed by Falik (e.g. 12:54-63 the USB Data Register UDR is a word-wide, read/write register. Read accesses are permitted in all locations. The data register is loaded with the data read for the register selected by a USB index register UIR at all times. Writes of this register are permitted only in the USB Hub Registers when the selector bits of the UIR UIR.SEL have a value of 2. A status bit is defined in bit 15 of UIR to indicate that a write operation has been successful. This is necessary only when the Hub Functionality is included).
Prior to the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art, to combine Falik with Regupathy in view of Knight and Mattos, the motivation is to: (e.g. see Description of the Related Art, in Falik) Universal Serial Bus USB is a standard peripheral interface for attaching personal computers to a wide variety of devices: e.g., digital telephone lines, monitors, modems, mice, printers, scanners, game controllers, keyboards, and other peripherals. The USB thus replaces existing interfaces such as the RS-232C serial ports, parallel ports, PS/2 interfaces, and game/MIDI ports. In accordance with USB, all attached devices connect to a personal computer through a single connector type using a tiered-star topology. A host personal computer includes a single USB controller. The host controller provides the interface between the USB network and the host personal computer. The host controller controls all accesses to USB resources and monitors the bus's topology. A USB hub provides USB attachment points for USB devices. A USB function is a USB device that is able to transmit and receive information on the bus. A function may have one, or more, configurations, each of which defines the interfaces that make up the device. Each interface, in turn, is made up of one of more endpoints. An endpoint is the ultimate source, or sink, of data. An endpoint pipe provides for the movement of data between USB and memory, and completes the path between the USB host and the function endpoint. 

Claim 13. Regupathy in view of Knight and Mattos in view of Falik teaches the method of claim 12, 
Regupathy in view of Knight and Mattos does not explicitly teach the combination of these limitations: detecting by the USB-C/PD controller that the request frame comprises the write request frame; writing, by the USB-C/PD controller, the control data into the one or more memory write locations of the USB-C/PD port; and setting, by the USB-C/PD controller, a write confirmation flag to indicate that the one or more memory write locations are written with the control data.
The remaining features, are disclosed by Falik (e.g. 12:54-63 the USB Data Register UDR is a word-wide, read/write register. Read accesses are permitted in all locations. The data register is loaded with the data read for the register selected by a USB index register UIR at all times. Writes of this register are permitted only in the USB Hub Registers when the selector bits of the UIR UIR.SEL have a value of 2. A status bit is defined in bit 15 of UIR to indicate that a write operation has been successful. This is necessary only when the Hub Functionality is included).
The motivation to combine references, is the same as in the parent claim. 

Claim 14. Regupathy in view of Knight and Mattos in view of Falik teaches the method of claim 13, 
Regupathy in view of Knight and Mattos does not explicitly teach the combination of these limitations: receiving, by the USB-C/PD controller, a second message frame transmitted by the master device over the communication network; decoding, by the USB-C/PD controller, the second message frame to determine that the second message frame comprises the response frame; and transmitting, by the USB-C/PD controller, the write confirmation flag as the response data to the master device over the communication network.
The remaining features, are disclosed by Falik (2:25-32 The controller generates in the pointer memory a pointer to the first memory, sends the data packet pointed to by the pointer, then waits for an acknowledgement signal from the host. If the controller does not receive the signal, it resends the data packet. If the controller does receive the signal, it generates in the pointer memory a second pointer to the second memory and sends the data packet pointed to by the pointer).
The motivation to combine references, is the same as in the parent claim. 

Claim 15. Regupathy in view of Knight and Mattos in view of Falik teaches the method of claim 12, 
Regupathy in view of Knight and Mattos does not explicitly teach the combination of these limitations: detecting by the USB-C/PD controller that the request frame comprises the read request frame; and reading, by the USB-C/PD controller, memory data from the one or more memory read locations of the USB-C/PD port to store into a buffer.
The remaining features, are disclosed by Falik (6:3-8 the endpoint controller minimizes the number of memory accesses required. Only on reception of a token is a memory access required to the endpoint array. A single double-word access, together with the resident endpoint state, is sufficient to allow the endpoint pipe to process the host request. This access reads the location and size information for the data transfer).
The motivation to combine references, is the same as in the parent claim. 

Claim 16. Regupathy in view of Knight and Mattos in view of Falik teaches the method of claim 15, 
Regupathy in view of Knight and Mattos does not explicitly teach the combination of these limitations: receiving, by the USB-C/PD controller, a second message frame transmitted by the master device over the communication network; decoding, by the USB-C/PD controller, the second message frame to determine that the second message frame comprises the response frame; and transmitting, by the USB-C/PD controller, the memory data stored in the buffer as the response data to the master device over the communication network.
The remaining features, are disclosed by Falik (6:3-11 the endpoint controller minimizes the number of memory accesses required. Only on reception of a token is a memory access required to the endpoint array. A single double-word access, together with the resident endpoint state, is sufficient to allow the endpoint pipe to process the host request. This access reads the location and size information for the data transfer. The data transfer occurs in successive double-word read or write operations).
The motivation to combine references, is the same as in the parent claim.

Claim 17. Regupathy in view of Knight and Mattos in view of Falik teaches the method of claim 12, 
Regupathy in view of Knight and Mattos does not explicitly teach the combination of these limitations: determining by the USB-C/PD controller that the write request frame or the read request frame fails to be serviced by the USB-C/PD port; receiving, by the USB-C/PD controller, a second message frame transmitted by the master device over the communication network; decoding, by the USB-C/PD controller, the second message frame to determine that the second message frame comprises the response frame; and transmitting, by the USB-C/PD controller, an error message as the response data to the master device over the communication network to indicate that the write request frame or the read request frame fails to be serviced by the USB-C/PD port.
The remaining features, are disclosed by Falik (e.g. claim 3. wherein said error is one of a CRC error, a bit stuff error, and a buffer error. 8:45-46 Input / Output Complete Status and the Error codes).
The motivation to combine references, is the same as in the parent claim.

Conclusion
The prior art made of record; considered pertinent to applicant's disclosure and claims:
See the Conclusion section of the previous office action(s).

Applicant's amendment necessitated the new ground(s) of rejection, if any, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465